DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. Applicant argues Suzuki teaches the weight percentage of hydrophobic fibers should be in the range of from 70 percent to 100 percent in the first layer 13. Which, assuming that weight percentage is a surrogate for surface area, the hydrophobic fibers of Suzuki make up between 70% and 100% of the total surface area of the first layer 13 in contrast to the claimed ‘at least 30 percent to no more than about 70% of the total surface area of the first layer.  Thus, Applicant argues Suzuki fails to teach either expressly or inherently suggest all of the claim features of claim 1.  The examiner disagrees.  While Suzuki does teach a different range from the claimed range, Suzuki does in fact teach at least one value in the claimed range, 70%.  Also, what is claimed is ‘about’ 70% which allows some tolerance in the values.  Therefore, the examiner maintains that Suzuki teaches the limitations of claim 1 as broadly as claimed.



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-4, 8, 9, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 
Suzuki et al. USPN 4704112.

As to claim 1, Suzuki teaches a nonwoven sheet 11 (col. 3, line 26-32) comprising 
a first layer 13  comprising a first fiber and a second fiber (col. 2, line 62 through col. 3, line 2; claims 1 and 9) where Suzuki teaches the first layer comprises hydrophobic and hydrophilic fibers, and
a second layer 14 comprising a third fiber (col. 3, lines 2-4),
wherein the first fiber is hydrophobic and the second fiber is hydrophilic (col. 2, lines 9-11 and line 62 through col. 3, line 2), 
wherein the third fiber is hydrophilic (col. 3, lines 2-4; claims 1 and 9), and 
wherein the second layer is more hydrophilic than the first layer as it is composed of hydrophilic fibers (col. 2, lines 14-17) or fibers treated to be hydrophilic (col. 4, lines 20-
In the alternative, the ranges overlap.  The claimed range of about 30 percent to no more than about 70% overlaps with the 70% to 100% of Suzuki – where Suzuki teaches hydrophilic fibers in the first layer at a maximum acceptable content of 30% (col. 2, line 67 through col. 3, line 2).  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) MPEP 2144.05 I. Thus, it would have been obvious to one having ordinary skill in the art to provide the first fiber with a value of about 70% as taught in Suzuki. 


As to claim 2, Suzuki teaches the second layer comprises a hydrophobic fiber less than 20% by weight of the second layer – where Suzuki teaches the second layer comprises hydrophilic fibers in an amount up to 100% by weight (col. 2, lines 15-16), which has values in the claimed range. . 
As to claim 3, Suzuki teaches the second layer comprises a hydrophobic fiber less than 5% by weight of the second layer – where Suzuki teaches the second layer comprises hydrophilic fibers up to 100% by weight (col. 2, lines 15-16), which has values in the claimed range. 
As to claim 8, Suzuki teaches at least one of the first fiber and the second fiber has a fineness no greater than about 4 denier – where Suzuki teaches the hydrophobic fibers have a denier of 0.2 to 2 (col. 2, lines 63-67). 
As to claim 9, Suzuki teaches at least one of the first fiber and second fiber has a fiber fineness of no greater than about 3 denier – where Suzuki teaches the hydrophobic fibers have a denier of 0.2 to 2, preferably of 0.5 to 1 (col. 2, lines 63-67). . As to claim 13, Suzuki teaches the first layer has a basis weight of at least about 12 g/m2 (col. 2, line 65). 
As to claim 16, Suzuki teaches the first hydrophobic fiber has a lower fiber denier (fineness) of 0.2 to 2 (col. 2, lines 63-67) which is lower than the second fiber denier of 0.7-15, preferably 3 to 8 (col. 3, lines 4-7).
As to claim 18, Suzuki teaches an absorbent article comprising a liquid permeable topsheet 11 and a liquid impermeable backsheeet 16, wherein the topsheet 11 
As to claim 19, the first layer 13 is positioned on a side in contact with the skin of a wearer (col. 2, lines 59-60).


9.	Claims 5-7, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. USPN 4704112 in view of Newkirk USPN 5273596.  
As to claim 5, Suzuki teaches the present invention substantially as claimed.  However, Suzuki does not teach the first and the second fiber is a composite fiber. Newkirk teaches a multi-layer nonwoven fabric useful as an absorbent article topsheet having a hydrophobic and hydrophilic fibers (Abstract).  Newkirk teaches the bicomponent or composite fibers are particularly useful to provide the requisite strength to the top sheet and the total quantity of natural hydrophilic fiber is maximized (Newkirk col. 4, line 66 through col. 5, line 16).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the second fibers with composite fibers for the benefits taught in Newkirk. 

As to claim 6, Suzuki does not specifically teach a total surface of the first fiber is at least about 30% of a total surface area of fibers of the first layer. However, Suzuki teaches the first hydrophobic fiber present in the first layer in an amount of at least 70% 
As to claim 12, the examiner interprets the term ‘the ratio’ to encompass any attribute of the layers.  Suzuki/Newkirk does not specifically teach the ratio of the first layer to the second layer is in the range of from about 80/20 to about 20/80.  However, Suzuki does 2) to the second layer basis weight (50 g/m2) to be in a range of 1 to about 3 times which has values in the range of 80/20 to about 20/80 as broadly as claimed. As to claim 14, Suzuki/Newkirk teaches does not specifically teach the first layer has a basis weight of not higher than about 30 g/m2.  However, Suzuki does teach the first layer has a basic weight of 15 g/m2 or more (col. 2, line 65). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to determine by routine experimentation the basis weight needed for desired thickness and permeability of the topsheet.As to claim 15, Suzuki/Newkirk teaches at least one of the first fiber and the second fiber is an eccentric fiber where Newkirk teaches sheath/core fibers (col. 4, lines 51-52)As to claim 17, Suzuki/Newkirk teaches a method for manufacturing a nonwoven comprising the steps of: forming a first fibrous web  comprising a first fiber and a second fiber wherein one of the first and second fibers are a composite fiber (Newkirk col. 9, lines 231-25; col. 10, lines 32-40), forming a second fibrous web comprising a third fiber which is a composite fiber (Newkirk col. 9, lines 26-30; col. 10, lines 25-39), forming a complex fibrous web by overlaying the first fibrous web on the second fibrous web (Newkirk col. 9,lines 31-33); and subjecting the complex fibrous web to thermal treatment in order to thermal bond at least a portion of the first, second, and third fibers (col. 9, lines 34-36), wherein the first fiber is hydrophobic (Suzuki col. 2, line 62 through 
In the alternative, the ranges overlap.  The claimed range of about 30 percent to no more than about 70% overlaps with the 70% to 100% of Suzuki – where Suzuki teaches hydrophilic fibers in the first layer at a maximum acceptable content of 30% (col. 2, line 67 through col. 3, line 2).  In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) MPEP 2144.05 I. Thus, it would have been obvious to one having ordinary skill in the art to provide the first fiber with a value of about 70% as taught in Suzuki. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781